                         Case 1:20-cv-00086-JRH-BKE Document 9 Filed 01/04/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LESTER FINLEY, JR.,

                             Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV120-086
                                                                                                     (Formerly CR 119-017)
                  UNITED STATES OF AMERICA,

                             Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of January 4, 2021, the Report and Recommendation

                    of the Magistrate Judge is ADOPTED as the opinion of the Court, DENYING Petitioner's motion

                    filed pursuant to 28 U.S.C. § 2255, and DENYING a COA in this case. Judgment is entered in

                    favor of the Respondent, UNITED STATES OF AMERICA, and this civil action stands CLOSED.




           01/04/2021                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
